DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is in response to the application filed on 03/09/2020. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Drawings
The drawings submitted on 03/09/2020 are acknowledged and accepted by the Examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted have been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by                                                                                                                                                                                                                                    Kleinpenning et al. [US 9923475 B2].  
1. Kleinpenning et al. [US 9923475 B2] discloses [Fig. 1, 7-8; see col. 2, line 8-10; col., 3 line 51 to col. 4, line 35; see col. Col. 13 line 15 to line 65], Synchronous rectifier
A switching power supply device comprising: a transformer for voltage conversion;
a synchronous rectification MOS transistor (as SR switch) connected in series to a secondary side coil of the transformer; and a secondary side control circuit (170) that performs on/off control of the synchronous rectification MOS transistor based on a drain voltage (as based on drain-source voltage) of the synchronous rectification MOS transistor, wherein
the secondary side control circuit includes:
a peak period detection circuit (of 170, see col. 2 line 5 to col. 2 line 10) that detects a peak period (as a blanking time is a function of the peak current, col. 2, line 8-10) of the drain voltage of the synchronous rectification MOS transistor; and
a determination reference voltage generation circuit (see Fig. 7, 755) that generates a reference voltage (of 755, see col. Col. 13 line 1 to line 15) to be used as a reference for determining the peak period based on a voltage (as a defined VDS voltage) in the peak period of the drain . 
Conclusion
Allowable Subject Matter
Claim(s) 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 

In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY E. LEE III whose telephone number is (571)270-1525.  The examiner can normally be reached on 7:30a-5:00p (M-TH) (cst).

If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HENRY E LEE III/Examiner, Art Unit 2838